DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment are made that this application claims the priority to the following:

    PNG
    media_image1.png
    63
    354
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statements (IDS), dated 01/03/2020 and 04/16/2020, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.
Response to Restriction
Applicant's response to restriction requirement and election of group I corresponding to claims 1-19 without traverse, in the reply filed on 01/08/2021 is acknowledged.    
Claims 20-22 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claims 1-19 are examined on merits in this office action. 
Examiner’s Initiated Interview and Applicants filed Supplemental Claim amendments

See attached Examiner’s initiated interview summary.
Applicant’s supplemental claim amendments in the reply filed on 02/05/2021 are acknowledged. 

The withdrawn claims are subjected to rejoinder. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Applicants compound of formula (I) requires dithiocarbamate portion linked to T through the group L, wherein the T is represented by the recited structures and L is a linker, represented by the recited groups. 
The US 2007/0232692 teach following derivative: 

    PNG
    media_image2.png
    78
    153
    media_image2.png
    Greyscale
, but fails to teach applicants T-L- in the claimed formula (I).
The US 2016/0166706 teach the following conjugate:

    PNG
    media_image3.png
    249
    230
    media_image3.png
    Greyscale
, but fails to teach applicants T-L- in the claimed formula (I). 
None of the prior art teach applicants recited dithiocarbamate in combination with the recited groups for T and L. There are known wide varieties of linkers and T (targeting moieties) in the art, but applicants’ recited very specific combinations, which are very limited for the claimed formula (I). There is no motivation to pick these specific combination and arrive at applicants claimed formula (I). 
The prior art, taken alone or in combination, neither anticipates nor renders obvious the subject matter of applicants’ invention.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658